Citation Nr: 0433778	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  04-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the November 1, 1956 decision of the Board of 
Veterans' Appeals (Board) that denied restoration of service 
connection for rheumatoid arthritis and rheumatic heart 
disease, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to June 
1945.

This case arises from a motion for a claim of clear and 
unmistakable error with respect to a November 1, 1956 
decision by the Board of Veterans' Appeals (Board). This 
motion was received at the Board in November 2003.

On December 9 2004, a motion to advance the veteran's case on 
the Board's docket was granted.


FINDINGS OF FACT

1.  A July 1945 rating decision granted service connection, 
on the basis of aggravation, for arthritis, rheumatoid, both 
hands, with cardiovascular disease, severe, and assigned a 
100 percent disability evaluation.

2.  In a September 1955 rating decision, the RO found that 
the veteran's rheumatoid arthritis and rheumatic heart 
disease preexisted service and was not increased or 
aggravated by his military service, and that the prior grant 
of service connection was clearly and unmistakably erroneous.  
The RO proposed to sever service connection.  The veteran was 
properly notified of that decision in February 1956.  

3.  In an April 1956 rating decision, the RO severed service 
connection for rheumatoid arthritis and rheumatic heart 
disease.  The veteran appealed from the April 1956 rating 
decision, to restore service connection for rheumatoid 
arthritis and rheumatic heart disease.  

4.  In a November 1956 decision of the Board, the Board 
denied the veteran's claim for restoration of service 
connection for rheumatoid arthritis and rheumatic heart 
disease.  That decision was based on the Board's finding that 
the prior grant of service connection was clearly and 
unmistakably erroneous.

5.  The correct facts were before the Board in 1956. 

6.  At the time of the November 1956 Board decision, the 
evidence of record clearly and unmistakably established that 
there was some basis for the original grant of service 
connection of rheumatoid arthritis and rheumatic heart 
disease in 1945, and restoration of service connection was 
warranted.  


CONCLUSION OF LAW

The November 1956 Board decision was clearly and unmistakably 
erroneous, and is hereby revised to reflect granting 
restoration of service connection for rheumatoid arthritis 
and rheumatic heart disease, as if it had been granted at the 
time of that decision.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record.  Only the 
evidence pertinent to the CUE motion is discussed here.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted. In part, the VCAA modified VA's duties to notify and 
assist claimants.  However, the VCAA is not applicable to 
allegations of CUE.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).  A claim of clear and unmistakable error is not a 
claim or application for VA benefits, and duties associated 
with such claims or applications are inapplicable.  38 C.F.R. 
§ 20.1411(c) and (d).  In addition, the "benefit of the 
doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to clear 
and unmistakable error motions.  38 C.F.R. § 20.1411(a) and 
(b).

Service medical records show that during the veteran's 
induction examination, the examiner noted findings of 
musculoskeletal defects involving the right hand, of partial 
ankylosis, 2, 3, 4, and 5, metacarpal phalangeal 
articulations, bilateral.

In December 1944 the veteran was hospitalized.  He was 
transferred in January 1945 to another hospital where he was 
hospitalized for several months.  During hospitalization, 
there are several clinical record briefs which note that the 
rheumatoid arthritis disorder existed prior to service and 
that it was aggravated by service.  

A final summary report of that hospitalization shows that the 
veteran was admitted with complaints of pain in the right hip 
and both knees, ankles, feet, shoulders, wrists and hands.  
The veteran reported a history of repeated episodes of 
swelling and pain involving small joints of hands in 
childhood and also pain in the feet.  He was noted to have 
been out of school for one year because of heart trouble.  
The final summary report noted that physical examination 
revealed a moderate flexion contracture of the MCP joints 3, 
4, 5 of the right hand and a similar but less marked flexion 
contracture of MCP joints of the left hand.  A systolic 
murmur was heard in the mitral area.  The final diagnosis was 
arthritis, metacarpophalangeal joints of both hands, cause 
undetermined, non-venereal, chronic, rheumatoid; and (2) 
rheumatic cardiovascular disease, mitral insufficiency and AV 
block, bundle branch, mild.  The report contains a 
recommendation that the veteran be discharged due to the 
degree of pathology present and the progressive nature of 
symptoms.

A June 1945 consultation report contains an impression that 
the examiner considered this a case of rheumatic valvular 
heart disease, with related symptomatology noted.  The 
examiner opined that this was with slowly progressive 
symptomatology and the infection at that date was inactive.  
The examiner stated that given the progressive (slowly) 
symptomatology and the likelihood of further infectious 
activity in the future, he thought that the veteran should be 
given a CDD (Certificate of Disability for Discharge).  The 
report concluded with a notation of "LOD No." 

A June 1945 CDD contains a diagnosis of arthritis, 
metacarpophalangeal joints of both hands, cause undetermined, 
non venereal, chronic, rheumatoid.  Review of the CDD shows 
that the condition was considered to have existed prior to 
entering into service, and that it was considered aggravated 
by active service, incident to service, and in line of duty.  
The veteran was discharged in June 1945.  

On his July 1945 application for compensation, the veteran 
reported that rheumatoid arthritis started in December 1944, 
and that a heart ailment started in 1943.

In July 1945, the veteran was granted service connection for 
arthritis, rheumatoid, both hands, with cardiovascular 
disease, severe, and this was assigned a 100 percent 
evaluation for a period of convalescence.  Subsequently, 
prior to the November 1956 Board decision, the claims file 
contains the following pertinent evidence.

The report of a December 1945 VA examination contains 
diagnoses of (1) rheumatic heart disease with mitral 
insufficiency, Class I; and (2) arthritis, rheumatoid, both 
hands.

In a lay statement received in March 1946, a friend stated 
that the veteran's physical condition had definitely changed 
since returning from service due to rheumatoid arthritis and 
heart condition contracted in service.  She said that the 
veteran presently was handicapped by the stiffness of both 
hands, feet, and knees; and that the veteran's condition was 
presently in a poorer condition than previous to contracting 
the conditions.

In March 1946, the rating board re-rated the veteran's two 
disabilities, assigning a 30 percent rating for rheumatic 
heart disease with myocardial insufficiency, Class II; and 
assigning a 20 percent rating for arthritis, rheumatoid, both 
hands.

In a March 1948 statement, C. L. Brooks, M.D., certified that 
Dr. Brooks had examined the veteran and found him to have a 
murmur over the pulmonary valve of the heart.  Dr. Brooks 
further stated that the veteran also had arthritis of the 
upper lumbar vertebra with some tenderness. 

The report of a May 1948 VA examination noted a history of 
hospitalization in 1945 for a period of six months.  After 
examination, the report contains diagnoses of  (1) rheumatic 
heart disease, manifested by dyspnea on exertion with mitral 
stenosis and insufficiency, functional class II; (2) loss of 
motion, slight, metacarpal phalangeal joints, hand, left; and 
(3) flexion deformity, metacarpal phalangeal joints, fingers, 
right hand with loss of motion.
 
In January 1949, the RO received additional service medical 
records which are either copies, or redundant, of service 
medical record evidence available at the time of the July 
1945 rating decision, and do not provide any pertinent 
information beyond that available in 1945.

In a November 1949 statement, Dr. Brooks stated that the 
veteran's condition had grown progressively worse within the 
past few months, and was much worse than on his previous 
examination of the veteran.

During a February 1950 VA examination of the hands, wrists, 
knees, ankles and feet, the examiner noted a history that the 
veteran was initially hospitalized in December 1944 because 
of pain and swelling in multiple joints.  He was treated 
until June 1945, when he was given a CDD with 100 percent 
disability.  Since then, the veteran's hands, wrists, knees, 
ankles and feet had been the site of nearly constant aching 
pain.  After examination, the report contains diagnoses of 
(1) arthritis, rheumatoid, chronic, both hands, with atrophy 
and limited range of finger movements; and (2) arthritis, 
rheumatoid, multiple joints, with residual painful joint 
movements, from history and subjective symptoms alone.

During a February 1950 VA examination of the rheumatic heart 
disease, the veteran reported that prior to service, his 
physician had told him he had a leakage of the heart at about 
age nine.  The examination report stated that apparently this 
had given him no trouble and subsequent examinations did not 
reveal any murmur until his hospitalization in service.  
After examination, the report concluded with a diagnosis of 
rheumatic heart disease.

In a March 1950 rating decision, the RO increased the 
assigned rating for rheumatoid arthritis, multiple, from 20 
to 50 percent.  

The report of a VA special heart examination in March 1953 
shows a history of aching joints in November 1944, with 
subsequent hospitalization.  After examination, the report 
contains a diagnosis of disease of the heart, cause rheumatic 
fever and rheumatoid arthritis, structural lesion, myocardial 
damage;   manifestations, precordial pain, shortness of 
breath. 

The report of a VA special orthopedic examination in March 
1953 shows that the claims folder was not available at that 
time.  After examination, the report contains a diagnosis of 
rheumatoid arthritis, chronic, moderately severe.

In a September 1955 rating decision, the RO found that the 
veteran's rheumatoid arthritis and rheumatic heart disease 
preexisted service and was not increased or aggravated by his 
military service, and that the prior grant of service 
connection was clearly and unmistakably erroneous.  The RO 
proposed to sever service connection.  In February 1956, the 
Chief Benefits Director concurred with the decision to sever 
service connection.  In February 1956, the veteran was 
notified of the proposal to sever service connection, and 
that he had 60 days to provide evidence to show that the 
disability was aggravated by service.

In April 1956, the veteran provided a number of lay 
statements relevant to his claim that his rheumatoid 
arthritis and rheumatic heart disease was aggravated during 
service.

In an April 1956 rating decision, the RO severed service 
connection for rheumatoid arthritis and rheumatic heart 
disease.  At that time, he was notified of that decision and 
of his appeal rights.  The veteran appealed from the April 
1956 rating decision, to restore service connection for 
rheumatoid arthritis and rheumatic heart disease.  


Thereafter, in a November 1956 decision of the Board, the 
Board denied the veteran's claim for restoration of service 
connection for rheumatoid arthritis and rheumatic heart 
disease.  That decision was based on the Board's finding that 
the prior grant of service connection was clearly and 
unmistakably erroneous.  

Analysis

In January 2001 and November 2003, the veteran filed motions 
for revision of the November 1956 Board decision based on the 
argument that VA had committed clear and unmistakable error 
(CUE) in the 1956 Board decision.  In that Board decision, 
the Board denied restoration of service connection based on a 
determination that there was CUE in a 1945 grant of service 
connection.  In the November 2004 informal hearing 
presentation, the veteran's representative stated 
specifically that the original grant in 1945 was a matter of 
rating board judgment, and that a judgment call by its very 
nature cannot rise to the level of CUE.

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  See 38 C.F.R. 
§ 20.1400.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  See 38 U.S.C.A. § 
7111.  Further, a request for revision of a decision of the 
Board based on CUE may be made at any time after that 
decision is made.  

The Board notes that with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the Court.  More specifically, it was observed that Congress 
intended that the VA adopt the Court's interpretation of the 
term "CUE".  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) [remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage].  Therefore, the 
Board is permitted to seek guidance as to the existence of 
CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE.

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  -  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

The Board CUE regulations are congruent with Court decisions.  
The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error'." Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Finally, given the rigorous nature of CUE, the "benefit of 
the doubt" rule of 
38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 does not apply to 
clear and unmistakable error claims.  See 38 C.F.R. 
§ 20.1411(a).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
at the time that the challenged decision was made.  See 38 
C.F.R. § 20.1403(b)(1); see also Russell, supra.  Therefore, 
the Board will confine its review to the record as it existed 
at the time the challenged decision was promulgated.  The 
Board accordingly will not address various evidence the 
veteran has recently submitted in connection with his CUE 
motion because such additionally submitted evidence is not 
relevant to the motion.  

Under the law in effect in 1956, severance of service 
connection was to be based on clear and unmistakable error, 
the burden of proof being on the Government.  38 C.F.R. 
§ 3.9(d) (1949).  As noted above, the determination of the 
presence of clear and unmistakable error in the 1945 rating 
decision that granted service connection would be based on 
the evidence of record and the law in effect at the time of 
the 1945 rating decision.  Thus, the question now before the 
Board is whether, at the time of the 1956 Board decision 
severing service connection, the 1956 law concerning 
severance was correctly applied to the 1945 rating decision 
that granted service connection.  That is, it must be shown 
that the Board, in denying restoration of service connection 
in 1956, and thereby upholding severance, carried the burden 
of showing that the grant of service connection in 1945 was 
based on incorrect facts or incorrect application of the law.  
The Board concludes that the Board in 1956 did not meet this 
burden; hence, service connection for rheumatoid arthritis 
and rheumatic heart disease should be restored.

The Board additionally observes that the law and regulations 
generally pertaining to entitlement to service connection 
have remained essentially unchanged since the Board decision 
being challenged in the veteran's motion.  In general, the 
evidence must establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  

A veteran who served during a period of war is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that a disorder existed prior to entry 
into service.  Where the evidence shows that there was an 
increase in disability during service, there is a presumption 
that the disability was aggravated by service.  38 C.F.R., 
1947 Supp., 2.1063. 

The available evidence in June 1945 included the veteran's 
service medical records, including records of hospitalization 
in 1944 and 1945, the Certificate of Disability for 
Discharge, and the veteran's claim for VA benefits.  

In this case, the analysis begins with consideration as to 
whether there is any basis for the original grant of service 
connection in the 1945 rating decision that granted service 
connection for arthritis, rheumatoid, both hands, with 
cardiovascular disease, severe.  If there was no reasonable 
basis for that grant of service connection, then it could 
subsequently be held that there was CUE in the grant of 
service connection.  It is significant that the burden of 
proof is on the government in severing service connection.

Review of the record reveals that there was a reasonable 
basis for the initial grant of service connection.  On entry 
into service there is a finding of partial ankylosis, 2, 3, 
4, and 5, metacarpal phalangeal articulations, bilateral.  
However, there was no finding or other evidence then 
specifically of arthritis, rheumatoid, both hands, with 
cardiovascular disease, severe.  

The veteran's entrance examination showed no abnormalities 
concerning rheumatoid arthritis or cardiovascular disability, 
so it is presumed that he was in sound condition.  Whether 
the lay statements, including those of the claimant, 
indicating that he had certain symptoms (such as joint pain 
and leakage of the heart) before service were legally 
sufficient to rebut the presumption of soundness is 
debatable.  However, the standard of review at this time is 
whether the RO's conclusion in 1945 was clearly and 
unmistakably erroneous, and that means that if there was a 
basis in the record for the RO's conclusion that the 
veteran's condition preexisted service, then there is no CUE.  
The in-service medical records found that the veteran's 
arthritis with cardiovascular disability preexisted service, 
and that conclusion was supported by the claimant's 
statements during service as to pre-service symptomatology he 
had experienced.  See, e.g., Doran v. Brown, 6 Vet. App. 283 
(1994) (presumption of soundness was rebutted by clear and 
unmistakable evidence consisting of the veteran's own 
admissions during clinical evaluations as to pre-service 
history of psychiatric problems).  Therefore, since there was 
a factual basis in the record, it cannot be said that the 
RO's conclusion that the veteran's condition preexisted 
service was clearly erroneous.

While it may be concluded from evidence that these conditions 
preexisted service, it may also be concluded that there was 
aggravation of these conditions.  First, the veteran was in 
service for over two years before the symptoms, for which he 
was hospitalized in December 1944, and then discharged, 
became manifest.  Second, during his hospitalization from 
December 1944 to June 1945, treatment providers determined 
that he should be separated from service.  The Certificate of 
Disability for Discharge and other medical records during 
that time show a determination that the condition existed 
prior to entering service, and was aggravated by active 
service.  

On the basis of the foregoing, the Board finds that there was 
a basis for the original grant of service connection in 1945.  
Moreover, the Board finds no evidence at the time of the 1945 
grant that directly contradicts the evidence of aggravation.

Based on these findings, and a history of some related 
problems as a child, in the 1945 decision service connection 
was granted for arthritis, rheumatoid, both hands, with 
cardiovascular disease, severe, as aggravation of preexisting 
disability.  

Subsequently in 1955, the RO proposed to sever the grant of 
service connection on the basis that the prior grant of 
service connection was clearly and unmistakably erroneous.  
In April 1956, the RO severed service connection on that 
basis, and the veteran appealed that decision to the Board.  
In a November 1956 decision, the Board denied the veteran's 
claim, expressed as a claim for restoration of service 
connection, on the basis that the previous grant was clearly 
and unmistakably erroneous.  To successfully sever service 
connection, it must be shown that the original grant of 
service connection was clearly and unmistakably in error, 
with the burden of proof on the government.  That burden 
cannot be sustained in this case.  Since there was a factual 
basis in the record for the grant of service connection in 
1945 (i.e., medical opinions indicating that the condition 
had been aggravated by service), it cannot be said that the 
RO's grant was clearly and unmistakably erroneous.

In light of the facts contained in the claims file, there is 
no other reasonable inference but that in its 1956 decision, 
the Board reinterpreted the facts.  In that decision, the 
Board determined that the symptomatology reported in service 
was a manifestation of the preexisting arthritic and cardiac 
conditions and did not represent increased disability or 
aggravation.  Thus, the Board in 1956 in effect found a new 
conclusion, rather than CUE, even though the Board at that 
time concluded that the original grant was CUE.  This is 
merely a difference of opinion with the way the RO evaluated 
the evidence then before it in 1945, not a determination that 
the correct facts were not before the RO in 1945.  

As noted, there was some basis for the original grant of 
service connection.  While a different review of the facts 
might lead to the conclusion that there was a pre-service 
disorder that was not aggravated, that is not the only 
conclusion that could be reached.  Thus, there can not be 
said to have been clear and unmistakable error in the 
original grant.  

Further, it was for VA to prove that the 1945 rating board 
committed CUE.  As noted above, the 1956 Board decision does 
not set forth any evidence to show that the 1945 rating board 
either did not apply the presumptions of soundness and 
aggravation, or that there was material evidence which the 
1945 rating board did not consider.  In the absence of a 
showing by the 1956 Board decision that there was evidence 
material to the issue which was not considered by the 1945 
rating board, or that the rating board applied the law 
improperly, the Board in its 1956 decision committed CUE in 
severing the veteran's grant of service connection.

Furthermore, the veteran's representative argues that the 
1956 Board decision was clearly and unmistakably erroneous 
because it did not address 38 C.F.R. § 3.63(i) (1956) 
(concerning sudden pathological development of a preexisting 
disease) and 38 C.F.R. § 3.66(a) (1956) (concerning the 
binding nature of line of duty determinations unless 
condition due to misconduct or while veteran was AWOL).  It 
is correct that the Board failed to cite and explicitly 
discuss these provisions.  It could be argued that 38 C.F.R. 
§ 3.63(i) needed to be addressed based on the conclusion that 
the veteran had a preexisting condition which arguably 
developed "suddenly" during service (i.e., after completing 
more than two years of service).  It could also be argued 
that 38 C.F.R. § 3.66(a) needed to be addressed since there 
was a line of duty determination that the preexisting 
condition was aggravated by service.  Although the Board 
appears to have been remiss in not discussing the potential 
application of these provisions to this issue at hand in 
1956, it is not necessary to discuss whether this error 
affected the outcome of the decision in light of the 
conclusion that the evidentiary burden to sever service 
connection was clearly not met in 1956.

In sum, as VA in 1956 did not carry the burden of showing 
clear and unmistakable error in the 1945 grant of service 
connection, it has been shown that "reasonable minds could 
only conclude that the original decision was fatally flawed 
at the time it was made," Russell, 3 Vet. App. at 313.  The 
Board thus finds that the November 1956 Board decision was 
clearly and unmistakably erroneous in severing service 
connection for rheumatoid arthritis and rheumatic heart 
disease.  Thus, the veteran's present appeal is granted, and 
service connection is reinstated as of this favorable 
decision were made in 1956.  



ORDER

The motion for revision or reversal of the November 1, 1956 
decision of the Board of Veterans' Appeals is granted; 
service connection for rheumatoid arthritis and rheumatic 
heart disease is restored effective as if this decision was 
made on November 1, 1956. 


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals










How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 



VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision.



VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued


